DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1-15 are allowed.

Information Disclosure Statement
The information disclosure statements submitted on May 3, 2021 was considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 6 filed July 27, 2021.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (US 2007/0213560 A1) is withdrawn due to the amendment to claim 1 requiring said chromatography involving both a steric and an ionic exclusion filed July 27, 2021.
The rejection of claims 1, 2, and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 105130861 A, machine generated English translation pages 1-11) is withdrawn due to the amendment to claim 1 requiring said chromatography involving both a steric and an ionic exclusion filed July 27, 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 5-7, 11 and 13 under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 2007/0213560 A1) as applied to claim 1  above, and further in view of Thomas (“High Performance Liquid Chromatography (HPLC)-Methods, Benefits and Applications, April 2013, pp. 1-6) is withdrawn due to the amendment to claim 1 requiring said chromatography involving both a steric and an ionic exclusion filed July 27, 2021.
The rejection of claims  4, 8, 12 and 14 under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105130861 A, machine generated English translation pages 1-11) as applied to claims 1 and  2 above, and further in view of Curran (“Strategy-Level Separations in Organic Synthesis: From Planning to Practice”, Angewandte Chemie, Int. Ed., 1998, Vol. 37, pp. 1174-1196), Lu et al. (CN 104177280 A), Bristol Meyers Squibb (“Simulated Moving Bed Chromatography: A Powerful Unit 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed method of manufacturing 2-hydroxy-4-(methylthio)butyric acid (HMTBA) from 2-hydroxy-4-methylthio-butyronitrile (HMTBN) wherein the separation of the HMTBA from the salts of the first phase is carried out by subjecting the first phase to a chromatography involving both a steric and an ionic exclusion, which allows for separating 95% of the ammonium sulfate contained in the first phase as well as organic impurities such as MW236, which is a functionalized hydroxybutyrolactone (see section 3.2 on pages 9 and 10 of the specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahoney et al. (US 2017/0369434 A1) disclose methods of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699